Matter of Maudi A.B. v Angelo P.N. (2019 NY Slip Op 00549)





Matter of Maudi A.B. v Angelo P.N.


2019 NY Slip Op 00549


Decided on January 29, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2019

Friedman, J.P., Gische, Kapnick, Gesmer, Moulton, JJ.


8215

[*1]In re Maudi A.B., Petitioner-Respondent,
vAngelo P.N., Respondent-Appellant.


Law Offices of Randall S. Carmel, Jericho (Randall S. Carmel of counsel) for appellant.
Zachary W. Carter, Corporation Counsel, New York (Dona B. Morris of counsel), for respondent.
Kenneth M. Tucillo, Hastings on Hudson, attorney for the children.

Order, Family Court, New York County (Emily M. Olshansky, J.), entered on or about March 3, 2017, which denied respondent Angelo P.N.'s motion to vacate Orders of Filiation by Default, same court and Judge, entered on or about September 13, 2016, unanimously affirmed, without costs.
Appellant's motion to vacate was properly denied given his failure to demonstrate a meritorious defense (see  CPLR 5015[a]).
The mother's affidavits of alleged paternity, sworn to on penalty of perjury, provided sufficient support for a finding of paternity by estoppel (Matter of South Carolina Dept. of Social Servs. v Starks , 206 AD2d 312 [1st Dept 1994]). Appellant's conclusory and unsubstantiated assertions are not sufficient to rebut the mother's statements and to demonstrate a meritorious defense (see Matter of Derrick T. , 261 AD2d 108 [1st Dept 1999]; Matter of Jones , 128 AD2d 403 [1st Dept 1987]).
We have considered the parties' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 29, 2019
DEPUTY CLERK